UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

~against-
Edirisinghe Kodithuwakku, Madhawa

Defendant

 
  

_ —_—

vey M2 1208

 

19-Cr-604

ORDER

Sarah Netburn, United States Magistrate Judge:

It is hereby ORDERED that the defendant’s bail be modified to

include mental health evaluation/ treatment as directed by

Pretrial Services.

Dated: New York, New York
November 21,2019

SO ORDERED:

— Uf pK.

Sarah Netburn

all

United States Magistrate Judge

 
